        Case: 3:19-cv-00617-jdp Document #: 33 Filed: 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RICHARD T. JACOBS,

        Plaintiff,
                                                     Case No. 19-cv-617-jdp
   v.

JOAN HANNULA, JAMIE BARKER,
JERED KUEHN, and MICHAEL
BRUNNER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                             1/25/2021
        Peter Oppeneer, Clerk of Court                        Date
